DETAILED ACTION
This office action is a response to the application 17/478,657 filed on September 17, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 9,872,255, Claims 1-20 of U.S. Patent No. 10,568,036 and Claims 1-20 of U.S. Patent No. 11,160,026 in view of Hymel et al. U.S. Patent Application Publication 2004/0044781, hereinafter Hymel.

The table below shows only Example (sample) of Claims and some respective differences underlined.

Present Claims
US 9,872,255
US 10,568,036
US 11,160,026
1. A system comprising: one or more processors of a machine; and a computer-readable storage medium storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device; and transmitting, to the client device, a response to the content request created based on the user selection of the content item, the response including a lower resolution version of the content item based on the current remaining battery power of the client device.
1. A system comprising: one or more processors of a machine; a non-transitory computer-readable storage medium storing instructions that, when executed by the one or more processors of the machine, cause the machine to perform operations comprising: receiving a content request from a client device, the content request indicating one or more content items, each of the one or more content items having a set of content sections; retrieving a first portion of the one or more requested content items from a content database at the system; retrieving a second portion of the one or more requested content items from a third party system; determining whether the content request includes current remaining battery power data for the client device, the current remaining battery power data indicating a current remaining battery power of the client device; in response to determining that the content request includes the current remaining battery power data for the client device, determining whether the current remaining battery power is below a predetermined threshold; in response to determining that the current remaining battery power is below the predetermined threshold, analyze analyzing the one or more requested content items to identify a subset of the set of content sections of each of the one or more content items that are core content sections; and transmitting, to the client device, only the subset of the set of content sections of each of the one or more content items identified as being the core content sections.
1. A device comprising: one or more processors of a machine; a computer-readable storage medium storing instructions that, when executed by the one or more processors of the machine, cause the machine to perform operations comprising: receiving a user selection of a content item for presentation, the content item having a set of content sections; determining that a current remaining battery power of the device is below a predetermined threshold; in response to determining that the current remaining battery power of the device is below the predetermined threshold, creating a content request for the content item that indicates the current remaining battery power of the device; transmitting the content request to a server that hosts the content item; receiving, from the server, a response comprising only a first subset of the set of content sections of the content item selected by the server based on the current remaining battery power of the device, the first subset of the set of content sections being identified by the server as core content sections of the content item, the response excluding a second subset of the set of content sections of the content item; and displaying, on a display of the device, only the first subset of the set of content sections.
1. A device comprising: one or more processors of a machine; and a computer-readable storage medium storing instructions that, when executed by the one or more processors of the machine, cause the machine to perform operations comprising: creating a content request for a content item based on a user selection of the content item, the content request indicating a current remaining battery power of the device; transmitting the content request to a server that hosts the content item; receiving, from the server, a response to the content request created based on the user selection of the content item, the response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the device; and displaying the response on a display of the device.
8. A computer-implemented method comprising: receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device; and transmitting, to the client device, a response to the content request created based on the user selection of the content item, the response including a lower bitrate version of the content item based on the current remaining battery power of the client device.
8. A method comprising: receiving a content request from a client device, the content request indicating one or more content items, each of the one or more content items having a set of content sections; retrieving a first portion of the one or more requested content items from a content database; retrieving a second portion of the one or more requested content items from a third party system; determining, using a processor of a machine, whether the content request includes current remaining battery power data for the client device, the current remaining battery power data indicating a current remaining battery power of the client device; in response to determining that the content request includes the current remaining battery power data for the client device, determining, using the processor of the machine, whether the current remaining battery power is below a predetermined threshold; in response to determining that the current remaining battery power is below the predetermined threshold, analyzing, using the processor of the machine, the one or more requested content items to identify a subset of the set of content sections of each of the one or more content items that are core content sections; and transmitting, to the client device, only the subset of the set of content sections of each of the one or more content items identified as being the core content sections.




10. A method comprising: receiving, at a client device, a user selection of a content item for presentation, the content item having a set of content sections; determining, at the client device, that a current remaining battery power of the client device is below a predetermined threshold; in response to determining that the current remaining battery power of the client device is below the predetermined threshold, creating, at the client device, a content request for the content item that indicates the current remaining battery power of the client device; transmitting, from the client device, the content request to a server that hosts the content item; receiving, at the client device, from the server, a response comprising only a first subset of the set of content sections of the content item selected by the server based on the current remaining battery power of the client device indicated in the content request, the first subset of the set of content sections being identified by the server as core content sections of the content item, the response excluding a second subset of the set of content sections of the content item; and displaying, on a display of the client device, only the first subset of the set of content sections.
11. A method comprising: creating a content request for a content item based on a user selection of the content item, the content request indicating a current remaining battery power of a client device; transmitting the content request to a server that hosts the content item; receiving, from the server, a response to the content request created based on the user selection of the content item, the response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the client device; and displaying the response on a display of the client device.
15. A computer-implemented method comprising: receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device; and transmitting, to the client device, a response to the content request created based on the user selection of the content item, the response including a lower frame rate version of the content item based on the current remaining battery power of the client device.
16. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving, at a server, a content request from a client device, the content request indicating one or more content items, each of the one or more content items having a set of content sections; retrieving a first portion of the one or more requested content items from a content database; retrieving a second portion of the one or more requested content items from a third party system; determining, using a processor of a machine, whether the content request includes current remaining battery power data for the client device, the current remaining battery power data indicating a current remaining battery power of the client device; in response to determining that the content request includes the current remaining battery power data for the client device, determining, using the processor of the machine, whether the current remaining battery power is below a predetermined threshold; in response to determining that the current remaining battery power is below the predetermined threshold, analyzing, using the processor of the machine, the one or more requested content items to identify a subset of the set of content sections of each of the one or more content items that are core content sections; and transmitting, from the server to the client device, only the subset of the set of content sections of each of the one or more content items identified as being the core content sections.
19. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a device, cause the device to perform operations comprising: receiving a user selection of a content item for presentation, the content item having a set of content sections; determining that a current remaining battery power of the device is below a predetermined threshold; in response to determining that the current remaining battery power of the device is below the predetermined threshold, creating a content request for the content item that indicates the current remaining battery power of the device; transmitting the content request to a server that hosts the content item; receiving, from the server, a response comprising only a first subset of the set of content sections of the content item selected by the server based on the current remaining battery power of the device indicated in the content request, the first subset of the set of content sections being identified by the server as core content sections of the content item, the response excluding a second subset of the set of content sections of the content item; and displaying, on a display of the device, only the first subset of the set of content sections.
20. A computer-implemented method comprising: receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device; and transmitting, to the client device, a response to the content request created based on the user selection of the content item, the response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the client device.



Regarding Claims 1-20, Claims 1-19 of U.S. Patent No. 9,872,255, Claims 1-20 of U.S. Patent No. 10,568,036 and Claims 1-20 of U.S. Patent No. 11,160,026 disclose the limitations of Claims 1-20 but fail to explicitly disclose the response including a lower resolution version (lower bit rate, lower frame rate) of the content item based on the current remaining battery power of the client device.
	However, Hymel teaches the response including a lower resolution version (lower bit rate, lower frame rate) of the content item based on the current remaining battery power of the client device (Paragraph [0018-0024 and 0031-0034] Proxy server filtering data based on subscriber information such as device profile and battery status; Claim 1-6 filtering of the requested data comprises reducing content of the requested data based on a subscriber device battery level. wherein the reducing of content of the requested data based on a subscriber device battery level comprises at least one of thinning audio files, truncating text files, increasing a compression ratio of JPEG or MPEG files, and reducing graphic resolution, color depth or gray scale depth on image files; wherein the filtering of the requested data comprises reducing content of the requested data based on a subscriber device bit error rate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Claims 1-19 of U.S. Patent No. 9,872,255, Claims 1-20 of U.S. Patent No. 10,568,036 and Claims 1-20 of U.S. Patent No. 11,160,026 with the teachings of Hymel. Hymel provides a solution for reliable data transmission is ensured by reducing the amount of requested data of subscriber device in relative to the battery level and the bit error rate of the subscriber device (Hymel Abstract; Paragraph [0001-0007 and 0011-0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Euler et al. U.S. Patent 7,407,108, hereinafter Euler, in view of Hymel et al. U.S. Patent Application Publication 2004/0044781, hereinafter Hymel.

Regarding Claim 1, Euler discloses a system comprising: one or more processors of a machine; and a computer-readable storage medium storing instructions that, when executed by the one or more processors (Abstract; Figure 1, 6 and 10; Column 15 [Line 33] – Column 16 [Line 46]), cause the machine to perform operations comprising: 
receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device (Step 102 of Figure 6A; At step 102, the intermediation platform receives from the client station information as to a) the current battery level of the device, and 3) a web content request. The battery level and device information data could be included in fields in an HTTP GET request); 
and transmitting, to the client device, a response to the content request created based on the user selection of the content item (Steps 102-116 of Figure 6A as well as Figure 6B-6C; Content delivered in response to the content request and battery power level received with the request).
Euler discloses the limitations of Claim 1 regarding receiving a content request from a  client device indicating a current remaining batter power of the client device and transmitting to the client device a response to the content request based on the user selection of the content item but fails to disclose the response including a lower resolution version of the content item based on the current remaining battery power of the client device.
However, Hymel teaches the response including a lower resolution version of the content item based on the current remaining battery power of the client device (Paragraph [0018-0024 and 0031-0034] Proxy server filtering data based on subscriber information such as device profile and battery status; Claim 1-6 filtering of the requested data comprises reducing content of the requested data based on a subscriber device battery level. wherein the reducing of content of the requested data based on a subscriber device battery level comprises at least one of thinning audio files, truncating text files, increasing a compression ratio of JPEG or MPEG files, and reducing graphic resolution, color depth or gray scale depth on image files; wherein the filtering of the requested data comprises reducing content of the requested data based on a subscriber device bit error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler with the teachings of Hymel. Hymel provides a solution for reliable data transmission is ensured by reducing the amount of requested data of subscriber device in relative to the battery level and the bit error rate of the subscriber device (Hymel Abstract; Paragraph [0001-0007 and 0011-0013]).

Regarding Claim 2, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel further disclose wherein the operations further comprise generating the lower resolution version of the content item (Hymel Claim 3-5; Paragraph [0011, 0023 and 0026-0027] Filtering and generating a reduced graphic resolution of content).

Regarding Claim 3, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel further disclose wherein including the lower resolution version of the content item in the response is further based on user preferences for the client device (Euler Figure 6; Column 11 [Line 26-36]; Hymel Paragraph [0019 and 0030] Reduction based on user preferences).

Regarding Claim 5, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel further disclose wherein the current remaining battery power of the client device is indicated in the content request by at least one of: a Boolean value indicating whether the current remaining battery power has dropped below a predetermined threshold; a percentage of total battery power of the client device; a measure of charge in a battery of the client device; a rate at which power is being used on the client device and a total power capacity of the battery of the client device; and an amount of time left for operation of the client device (Euler Figure 6; Column 2-4 Battery level including percentage, thresholds and battery remaining data; Hymel Paragraph [0005-0006, 0018-0019, 0024] Battery power levels including percentage remaining and threshold values).

Regarding Claim 7, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel further disclose wherein including the lower resolution version of the content item in the response is further based on data received with the content request (Euler Steps 102-116 of Figure 6A as well as Figure 6B-6C; Hymel Paragraph [0017-0020] The data engine 22 is programmed to intermediately receive the requested data back from the data storage entity 14 so that it can input the requested data into the intelligent proxy server 18 for data filtering purposes; Claim 3-5; Paragraph [0011, 0023 and 0026-0027] Filtering and generating a reduced graphic resolution of content).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Hymel as applied to claim 1 above, and further in view of Jendbro U.S. Patent Application Publication 2009/0232480, hereinafter Jendbro.

Regarding Claim 4, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel disclose filtering of content and selecting a lower resolution but may not explicitly disclose a plurality of available lower resolution versions wherein the operations further comprise selecting the lower resolution version of the content item from a plurality of available lower resolution versions of the content item based on the current remaining battery power of the client device, the plurality of available lower resolution versions having different levels of resolution that are lower than a full resolution version of the content item.
However, Jendbro more specifically teaches a plurality of available lower resolution versions wherein the operations further comprise selecting the lower resolution version of the content item from a plurality of available lower resolution versions of the content item based on the current remaining battery power of the client device, the plurality of available lower resolution versions having different levels of resolution that are lower than a full resolution version of the content item (Paragraph [0050] Resolution capabilities may range, for example, from high definition (e.g 1080p and 720p) to lower resolutions such as VGA and below; Paragraph [0058, 0065, 0066, 0073 and 0082] If the power supply threshold is 30% of the total battery capacity, and the available power supply capacity drops below 30%, an indicator may appear on a display (such as display 130) to request confirmation to automatically reduce video resolution. For example, it may request to automatically reduce the video resolution from the originally-selected resolution (e.g., 1080p) to an incrementally-lower resolution (e.g., 720p); . The mobile video terminal displays an indication to the user that video resolution will again be reduced (for example, from 720p to 576p) in 10 seconds and prepares to automatically reduce the video quality (block 845). Anticipating an encore, the user (in block 845) passively allows the video resolution to be reduced and is able to record the remainder of the performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel with the teachings of Jendbro. Jendbro provides a solution in which memory space, battery life and processing capacity of the mobile video terminal is maintained effectively by automatically changing the resolution of the video signals (Jendbro Abstract; Paragraph [0001-0021]).

Regarding Claim 6, Euler in view of Hymel disclose the system of Claim 1. Euler in view of Hymel disclose filtering of content and selecting a lower resolution but may not explicitly disclose a plurality of available lower resolution versions wherein including the lower resolution version of the content item in the response is further based on whether the current remaining battery power of the client device is below a predetermined threshold.
However, Jendbro more specifically teaches a plurality of available lower resolution versions wherein including the lower resolution version of the content item in the response is further based on whether the current remaining battery power of the client device is below a predetermined threshold (Paragraph [0050] Resolution capabilities may range, for example, from high definition (e.g 1080p and 720p) to lower resolutions such as VGA and below; Paragraph [0058, 0065, 0066, 0073 and 0082] If the power supply threshold is 30% of the total battery capacity, and the available power supply capacity drops below 30%, an indicator may appear on a display (such as display 130) to request confirmation to automatically reduce video resolution. For example, it may request to automatically reduce the video resolution from the originally-selected resolution (e.g., 1080p) to an incrementally-lower resolution (e.g., 720p); . The mobile video terminal displays an indication to the user that video resolution will again be reduced (for example, from 720p to 576p) in 10 seconds and prepares to automatically reduce the video quality (block 845). Anticipating an encore, the user (in block 845) passively allows the video resolution to be reduced and is able to record the remainder of the performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel with the teachings of Jendbro. Jendbro provides a solution in which memory space, battery life and processing capacity of the mobile video terminal is maintained effectively by automatically changing the resolution of the video signals (Jendbro Abstract; Paragraph [0001-0021]).

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Hymel and Fan et al. U.S. Patent Application Publication 2016/0150040, hereinafter Fan.

Regarding Claim 8, Euler discloses a computer-implemented method (Abstract; Figure 1, 6 and 10; Column 15 [Line 33] – Column 16 [Line 46]) comprising: 
receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device (Step 102 of Figure 6A; At step 102, the intermediation platform receives from the client station information as to a) the current battery level of the device, and 3) a web content request. The battery level and device information data could be included in fields in an HTTP GET request);  
and transmitting, to the client device, a response to the content request created based on the user selection of the content item (Steps 102-116 of Figure 6A as well as Figure 6B-6C; Content delivered in response to the content request and battery power level received with the request). 
Euler discloses the limitations of Claim 8 regarding receiving a content request from a  client device indicating a current remaining batter power of the client device and transmitting to the client device a response to the content request based on the user selection of the content item but fails to disclose the response including a lower bitrate version of the content item based on the current remaining battery power of the client device.
However, Hymel discloses the response including a lower bitrate version of the content item based on the current remaining battery power of the client device  (Paragraph [0018-0024 and 0031-0034] Proxy server filtering data based on subscriber information such as device profile and battery status; Claim 1-6 filtering of the requested data comprises reducing content of the requested data based on a subscriber device battery level. wherein the reducing of content of the requested data based on a subscriber device battery level comprises at least one of thinning audio files, truncating text files, increasing a compression ratio of JPEG or MPEG files, and reducing graphic resolution, color depth or gray scale depth on image files; wherein the filtering of the requested data comprises reducing content of the requested data based on a subscriber device bit error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler with the teachings of Hymel. Hymel provides a solution for reliable data transmission is ensured by reducing the amount of requested data of subscriber device in relative to the battery level and the bit error rate of the subscriber device (Hymel Abstract; Paragraph [0001-0007 and 0011-0013]).
Euler in view of Hymel disclose reducing content and thinning content and briefly go into detail regarding bit rates but may not explicitly disclose the response including a lower bitrate version of the content item based on the current remaining battery power of the client device.
However, Fan more specifically teaches the response including a lower bitrate version of the content item based on the current remaining battery power of the client device (Paragraph [0016 and 0024] Network device condition(s), communication device condition(s), etc., e.g., to prolong the communication session, “smooth out” a conversational issue during weak and/or noisy signal conditions, etc. For example, the method can include translating, converting, etc., by the system based on the instruction, the portion of the communication session to a “lighter weight”, less demanding, lower bandwidth, etc. communication, e.g., a text message, a digitized voice clip, a lower resolution and/or lower bit rate translation of a voice or video communication; In response to a determination that the communication device has been operating under degraded operational condition(s), e.g., the power state of the battery of the communication device is below the defined minimum level of battery power, etc. In other examples, other types of “lighter weight” or less demanding communication substitutions can be utilized, e.g., such as digitized voice clips, lower resolution and/or lower bit rate translations of voice and/or video communications, canned symbolic messages of any sort, preset phrases from a catalog, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel with the teachings of Fan. Fan provides a solution which enables improving communication service subscriber experiences by utilizing a virtual proxy system to emulate portions of active communication in response to detection of a degraded network and/or device conditions (Fan Abstract; Paragraph [0002 and 0012-0013]). 

Regarding Claim 9, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan further disclose generating the lower bitrate version of the content item (Hymel Claim 1-5; Paragraph [0027]; Fan Paragraph [0016 and 0024] Network device condition(s), communication device condition(s), etc., e.g., to prolong the communication session, “smooth out” a conversational issue during weak and/or noisy signal conditions, etc. For example, the method can include translating, converting, etc., by the system based on the instruction, the portion of the communication session to a “lighter weight”, less demanding, lower bandwidth, etc. communication, e.g., a text message, a digitized voice clip, a lower resolution and/or lower bit rate translation of a voice or video communication; In response to a determination that the communication device has been operating under degraded operational condition(s), e.g., the power state of the battery of the communication device is below the defined minimum level of battery power, etc. In other examples, other types of “lighter weight” or less demanding communication substitutions can be utilized, e.g., such as digitized voice clips, lower resolution and/or lower bit rate translations of voice and/or video communications, canned symbolic messages of any sort, preset phrases from a catalog, etc.).

Regarding Claim 10, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan further disclose wherein including the lower bitrate version of the content item in the response is further based on user preferences for the client device (Euler Figure 6; Column 11 [Line 26-36]; Hymel Paragraph [0019 and 0030] Reduction based on user preferences; Fan Paragraph [0038]).

Regarding Claim 12, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan further disclose wherein the current remaining battery power of the client device is indicated in the content request by at least one of: a Boolean value indicating whether the current remaining battery power has dropped below a predetermined threshold; a percentage of total battery power of the client device; a measure of charge in a battery of the client device; a rate at which power is being used on the client device and a total power capacity of the battery of the client device; and an amount of time left for operation of the client device (Euler Figure 6; Column 2-4 Battery level including percentage, thresholds and battery remaining data; Hymel Paragraph [0005-0006, 0018-0019, 0024] Battery power levels including percentage remaining and threshold values; Fan Paragraph [0052-0053]).

Regarding Claim 13, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan further disclose wherein including the lower bitrate version of the content item in the response is further based on whether the current remaining battery power of the client device is below a predetermined threshold (Euler Steps 102-116 of Figure 6A as well as Figure 6B-6C; Hymel Paragraph [0017-0020] The data engine 22 is programmed to intermediately receive the requested data back from the data storage entity 14 so that it can input the requested data into the intelligent proxy server 18 for data filtering purposes; Claim 3-5; Paragraph [0011, 0023 and 0026-0027] Filtering and generating a reduced graphic resolution of content; Fan Paragraph [0052-0053] Virtual proxy system 110 can further include decision component 220, which can determine, based on the status information, using a defined policy, rule(s), constraint(s), etc. with respect to a condition associated with the communication session, an action to be performed, e.g., via a proxy device, a virtual proxy device, a virtual device proxy (e.g. 320, 330, 340 of a virtual device platform, e.g. virtual device layer 310), etc. with respect to an emulation of a portion of the communication session. In one or more embodiments, the defined policy, etc. can specify performance of the action, e.g., by the proxy device, etc. in response to the state of the communication device and/or the state of the network device satisfying the condition, e.g., in response to a determination that the power state of the battery of the communication device is below a defined minimum level of battery power, the processing state of the communication device is below a defined minimum level of processing capability).

Regarding Claim 14, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan further disclose wherein including the lower bitrate version of the content item in the response is further based on data received with the content request (Euler Steps 102-116 of Figure 6A as well as Figure 6B-6C; Hymel Paragraph [0017-0020] The data engine 22 is programmed to intermediately receive the requested data back from the data storage entity 14 so that it can input the requested data into the intelligent proxy server 18 for data filtering purposes; Claim 3-5; Paragraph [0011, 0023 and 0026-0027] Filtering and generating a reduced graphic resolution of content; Fan Paragraph [0052-0053] Virtual proxy system 110 can further include decision component 220, which can determine, based on the status information, using a defined policy, rule(s), constraint(s), etc. with respect to a condition associated with the communication session, an action to be performed, e.g., via a proxy device, a virtual proxy device, a virtual device proxy (e.g. 320, 330, 340 of a virtual device platform, e.g. virtual device layer 310), etc. with respect to an emulation of a portion of the communication session. In one or more embodiments, the defined policy, etc. can specify performance of the action, e.g., by the proxy device, etc. in response to the state of the communication device and/or the state of the network device satisfying the condition, e.g., in response to a determination that the power state of the battery of the communication device is below a defined minimum level of battery power, the processing state of the communication device is below a defined minimum level of processing capability).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Hymel and Fan as applied to claim 8 above, and further in view of Van Der Schaar U.S. Patent Application Publication 2004/0001635, hereinafter Van Der Schaar.

Regarding Claim 11, Euler in view of Hymel and Fan disclose the computer-implemented method of Claim 8. Euler in view of Hymel and Fan disclose filtering of content and selecting a lower bitrate version but may not explicitly disclose a plurality of available lower bitrate versions and selecting the lower bitrate version of the content item from a plurality of available lower bitrate versions of the content item based on the current remaining battery power of the client device, the plurality of available lower bitrate versions having different bitrates that are lower than a full bitrate version of the content item.
However, Van Der Schaar more specifically teaches a plurality of available lower bitrate versions and selecting the lower bitrate version of the content item from a plurality of available lower bitrate versions of the content item based on the current remaining battery power of the client device, the plurality of available lower bitrate versions having different bitrates that are lower than a full bitrate version of the content item (Figure 3; Paragraph [0036-0057] Plurality of bit rates based on battery level and respective quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel and Fan with the teachings of Van Der Schaar. Van Der Schaar provides a solution which enables to reduce the decoder complexity without lowering the resulting image quality (Van Der Schaar Abstract; Paragraph [0001-0008]).

Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Hymel and Ouyang et al. U.S. Patent Application Publication 2015/0085057, hereinafter Ouyang.

Regarding Claim 15, Euler discloses a computer-implemented method (Abstract; Figure 1, 6 and 10; Column 15 [Line 33] – Column 16 [Line 46]) comprising: 
receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device (Step 102 of Figure 6A; At step 102, the intermediation platform receives from the client station information as to a) the current battery level of the device, and 3) a web content request. The battery level and device information data could be included in fields in an HTTP GET request); 
and transmitting, to the client device, a response to the content request created based on the user selection of the content item (Steps 102-116 of Figure 6A as well as Figure 6B-6C; Content delivered in response to the content request and battery power level received with the request). 
Euler discloses the limitations of Claim 8 regarding receiving a content request from a  client device indicating a current remaining batter power of the client device and transmitting to the client device a response to the content request based on the user selection of the content item but fails to disclose the response including a lower frame rate version of the content item based on the current remaining battery power of the client device.
However, Hymel discloses the response including a lower frame rate version of the content item based on the current remaining battery power of the client device (Paragraph [0018-0024 and 0031-0034] Proxy server filtering data based on subscriber information such as device profile and battery status; Claim 1-6 filtering of the requested data comprises reducing content of the requested data based on a subscriber device battery level. wherein the reducing of content of the requested data based on a subscriber device battery level comprises at least one of thinning audio files, truncating text files, increasing a compression ratio of JPEG or MPEG files, and reducing graphic resolution, color depth or gray scale depth on image files; wherein the filtering of the requested data comprises reducing content of the requested data based on a subscriber device bit error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler with the teachings of Hymel. Hymel provides a solution for reliable data transmission is ensured by reducing the amount of requested data of subscriber device in relative to the battery level and the bit error rate of the subscriber device (Hymel Abstract; Paragraph [0001-0007 and 0011-0013]).
Euler in view of Hymel disclose reducing content and thinning content and briefly go into detail regarding the response including a lower frame rate version of the content item based on the current remaining battery power of the client device.
However, Ouyang more specifically teaches the response including a lower frame rate version of the content item based on the current remaining battery power of the client device (Claims 1-4; Paragraph [0018-0022] reduction of video frame rate according to battery levels to use less bandwidth and conserve battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel with the teachings of Ouyang. Ouyang provides a solution in which reduction in the burden of the meeting server, improvement in the performance of the meeting server, and savings for meeting server resources are realized. The bandwidth usage is optimized to reduce the pressure on the server, so that network resources are allocated in better manner, and relatively scarce mobile resources are conserved (Ouyang Abstract; Paragraph [0001-0002, 0014 and 0015]).

Regarding Claim 16, Euler in view of Hymel and Ouyang disclose the computer-implemented method of Claim 15. Euler in view of Hymel and Ouyang further disclose generating the lower frame rate version of the content item (Ouyang Claims 1-4; Paragraph [0018-0022] reduction of video frame rate according to battery levels to use less bandwidth and conserve battery).
    
 Regarding Claim 17, Euler in view of Hymel and Ouyang disclose the computer-implemented method of Claim 15. Euler in view of Hymel and Ouyang further disclose wherein including the lower frame rate version of the content item in the response is further based on user preferences for the client device (Euler Figure 6; Column 11 [Line 26-36]; Hymel Paragraph [0019 and 0030] Reduction based on user preferences; Ouyang Paragraph [0017-0026 and 0052] Various user preferences).

Regarding Claim 19, Euler in view of Hymel and Ouyang disclose the computer-implemented method of Claim 15. Euler in view of Hymel and Ouyang further disclose wherein the current remaining battery power of the client device is indicated in the content request by at least one of: a Boolean value indicating whether the current remaining battery power has dropped below a predetermined threshold; a percentage of total battery power of the client device; a measure of charge in a battery of the client device; a rate at which power is being used on the client device and a total power capacity of the battery of the client device; and an amount of time left for operation of the client device (Euler Figure 6; Column 2-4 Battery level including percentage, thresholds and battery remaining data; Hymel Paragraph [0005-0006, 0018-0019, 0024] Battery power levels including percentage remaining and threshold values; Ouyang Paragraph [0018-0022]).

Regarding Claim 20, Euler in view of Hymel and Ouyang disclose the computer-implemented method of Claim 15. Euler in view of Hymel and Ouyang further disclose wherein including the lower frame rate version of the content item in the response is further based on data received with the content request (Euler Steps 102-116 of Figure 6A as well as Figure 6B-6C; Hymel Paragraph [0017-0020] The data engine 22 is programmed to intermediately receive the requested data back from the data storage entity 14 so that it can input the requested data into the intelligent proxy server 18 for data filtering purposes; Claim 3-5; Paragraph [0011, 0023 and 0026-0027] Filtering and generating a reduced graphic resolution of content; Ouyang Claims 1-4; Paragraph [0018-0022] reduction of video frame rate according to battery levels to use less bandwidth and conserve battery).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Hymel and Ouyang as applied to claim 15 above, and further in view of Huang et al. U.S. Patent 10,032,430, hereinafter Huang

Regarding Claim 18, Euler in view of Hymel and Ouyang disclose the computer-implemented method of Claim 15. Euler in view of Hymel and Ouyang disclose filtering of content and selecting a lower frame rate but may not explicitly disclose a plurality of available lower frame rate and selecting the lower frame rate version of the content item from a plurality of available lower frame rate versions of the content item based on the current remaining battery power of the client device, the plurality of available lower frame rate versions having different frame rates that are lower than a full frame rate version of the content item.
However, Huang more specifically teaches a plurality of available lower frame rate and selecting the lower frame rate version of the content item from a plurality of available lower frame rate versions of the content item based on the current remaining battery power of the client device, the plurality of available lower frame rate versions having different frame rates that are lower than a full frame rate version of the content item (Column 1 [Line 52] – Column 2 [Line 2] and Column 9 [Line 17 – 43] Controller which selects one of multiple frame rates according to battery power levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Hymel and Ouyang with the teachings of Huang. Huang provides a solution in which power efficiency is increased and waste of power consumption is reduced, and/or user's visual experience is enhanced. Efficiency in use of a supply power to the electronic device can be enhanced (Huang Abstract; Column 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kambhatla et al. U.S. Patent Application Publication 2012/0068993 – Techniques for Changing Image Display Properties

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414